DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 January 2022 has been entered.
 
Response to Amendment
The amendment filed 27 January 2022 has been entered. Claims 1, 3-5, 7-11, and 19-29 remain pending in the application. Claims 25 and 26 are withdrawn. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the final office action mailed 28 July 2021.

Double Patenting
Applicant is advised that should claim 11 be found allowable, claim 28 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing 

Allowable Subject Matter
Claim 1, 3-5, 7-11, 19-24, 27, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest a surgical instrument comprising: an elongate straight instrument shaft connected to the distal end of an instrument handle, the shaft being bendable; a narrow, angled instrument tip configured to elastically deform away from the instrument axis; a first locator arranged on the instrument handle, wherein the first locator comprises a position sensor having two coils and configured to detect six degrees of freedom; a second locator arranged at the distal end of the elongate instrument shaft, wherein the second locator comprises a position sensor having one coil and configured to detect five degrees of freedom; wherein the instrument shaft is configured to be bendable between the first locator and the distal end of the instrument shaft during use of the surgical instrument. US 2012/0136626 discloses two position sensors located on either side of a bend. However, no reasonable combination could be found to suggest moving the first locator to the handle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see page 10, filed 27 January 2022, with respect to the rejection(s) of claim(s) 1, 3-5, 7-11, 19-24, and 27-29 have been fully considered and are persuasive.  Therefore, the rejection of claims 1, 3-5, 7-11, 19-24, and 27-29 has been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309. The examiner can normally be reached M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/C.M.W/Examiner, Art Unit 3771    

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771